 

Exhibit 10.2

 

FORM OF

ROFIN-SINAR TECHNOLOGIES INC.

EXECUTIVE TRANSITION agreement

 

AGREEMENT made as of the 16th day of March, 2016, by and between ROFIN-SINAR
TECHNOLOGIES INC. (the “Company”) and [·] (the “Executive”).

 

RECITALS:

 

A. The Company expects to enter into a merger agreement pursuant to which the
Company would become a wholly-owned indirect subsidiary of another public
company (the “Acquirer”) in a transaction (the “Transaction”) that would
constitute a Change in Control (as defined below).

 

B. The Board of Directors of the Company (the “Board”) recognizes that the
possibility or threat of a Change in Control may lead to personal, professional
and financial uncertainties that, in turn, may result in the departure or
distraction of key management personnel of the Company and its Affiliates to the
detriment of the Company and its stockholders.

 

C. The Executive has made and is expected to continue to make substantial
contributions to the management and operation of the business of the Company
and/or its Affiliates and is expected to play an essential role in the process
leading to the consummation of the Transaction.

 

D. The Board has determined that it is in the best interests of the Company and
its stockholders to enter into this Agreement in order to assure the Company of
the Executive’s continuing dedication and focus notwithstanding the possibility
or likelihood of a Change in Control.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.          Definitions. For the purposes of this Agreement, the following terms
shall have the meanings ascribed to them below.

 

(a)          “Affiliate” means any direct or indirect subsidiary of the Company,
including, without limitation, ROFIN-BAASEL Lasertech GmbH & Co. KG, ROFIN-SINAR
LASER GmbH and ROFIN-SINAR Technologies Europe S.L.

 

(b)          “Cause” means the Executive’s (i) conviction or plea of nolo
contendre to a felony; (ii) commission of fraud or a material act or omission
involving dishonesty with respect to the Company or any of its Affiliates, (iii)
willful and continued failure to substantially carry out the material
responsibilities of the Executive’s employment (other than a failure
attributable to illness or injury) that is not cured by the Executive within a
reasonable time after notice thereof is provided by the Board (or the Board of
an Affiliate, as the case may be) to the Executive; or (iv) gross negligence or
willful misconduct in the performance of the Executive’s duties which has had or
is reasonably likely to have a material adverse effect on the Company or any of
its Affiliates.

 

(c)          “Change in Control” means any of the following events:

 

 

 

 

(i)          the acquisition in one or more transactions by any "Person" (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
of "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of forty per cent (40%) or more of the combined voting power
of the Company's then outstanding voting securities (the "Voting Securities"),
provided, however, that Voting Securities acquired directly from the Company by
any Person shall be excluded from the determination of such Person's Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or

 

(ii)         the consummation of a merger or consolidation involving the Company
if the stockholders of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger or
consolidation; or

 

(iii)        the individuals who, as of the date hereof, are members of the
Board (the "Incumbent Board"), cease for any reason to constitute more than
fifty percent (50%) of the Board, provided, however, that if the election, or
nomination for election by the Company's stockholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or

 

(iv)        a complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because forty percent (40%) or more of the then outstanding Voting
Securities is acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
Affilliates, or (2) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

 

(d)          “Company” means Rofin-Sinar Technologies Inc., any Affiliate that
is the Executive’s principal employer and, following a Change in Control, any
direct or indirect successor to the business of the Company.

 

(e)          “Good Reason” means actions or omissions by the Company or an
Affiliate at the time of or following a Change in Control resulting in a
material negative change in the employment relationship with the Executive
which, for the purposes hereof, means, without the advance written consent of
the Executive:

 

(i)          the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities as in effect immediately prior to the

 

- 2 -

 

 

Change in Control, or any other material diminution in such position, authority,
duties or responsibilities;

 

(ii)         a reduction of the Executive’s annual base salary rate below the
rate in effect immediately prior to the Change in Control;

 

(iii)        a reduction of the bonus opportunities provided to Executive
immediately prior to the Change in Control;

 

(iv)        a failure by the Company to timely pay any compensation earned by
the Executive;

 

(v)         relocation of the Executive’s principal office by more than fifty
(50) miles from the location of the Executive’s principal office immediately
prior to the Change in Control, or material increase in the Executive’s business
travel requirements compared to what was required immediately prior to the
Change in Control; or

 

(vi)        the failure or refusal by the successor or acquiring company to
expressly assume the obligations of the Company under this Agreement upon the
consummation of a Change in Control.

 

Notwithstanding the foregoing, the Executive will not have “Good Reason” to
terminate employment merely because the Executive is no longer a senior
executive of a public company and/or has a change in title, duties, authority,
responsibilities or reporting structure as a result of the Change in Control
transaction (including having a reporting relationship within a larger company)
provided that the Executive retains a substantially similar level of
responsibilities over the other portions and areas of the business for which the
Executive exercised responsibility prior to the Change in Control. In order to
terminate employment for Good Reason, the Executive must, within 90 days after
the occurrence of the event or condition giving rise to Good Reason, furnish
written notice to the Company indicating Executive’s intention to terminate
employment for Good Reason and describing the act(s) and/or omission(s) that the
Executive deems to constitute Good Reason. The Company shall have 30 days after
receipt of such notice to review and correct (or cause one or more Affiliates to
correct) the situation and thus prevent Executive’s termination for Good Reason.

 

(f)          “Severance Event” means a termination of the Executive’s employment
with the Company and its Affiliates (1) by the Company or an Affiliate without
Cause, or (2) by the Executive for Good Reason, in either case occurring within
one year following the date of a Change in Control.

 

2.          Change in Control Severance Protection. If a Severance Event occurs,
then the Executive will be entitled to receive any accrued and unpaid
compensation, consisting of the unpaid amount, if any, of Executive’s previously
earned base salary; the unpaid amount, if any, of the bonus earned by the
Executive for the preceding year; and any vested payments and benefits accrued
by the Executive under and in accordance with the terms of any employee plan in
which the Executive was a participant. In addition, subject to the provisions
hereof, including, as applicable, the release and other conditions set forth in
Section 4 and the non-duplication

 

- 3 -

 

 

provisions of Section 6, the Executive will be entitled to receive a single sum
cash payment equal to the sum of:

 

(a)          an amount equal to the product of (i) the amount of the Executive’s
target bonus opportunity, if any, for the fiscal year in which the Executive’s
employment terminates, or, if there is no target bonus opportunity for such
year, the amount of the annual bonus earned by the Executive for the preceding
year, multiplied by (ii) a fraction, the numerator of which is the number of
days elapsed from the beginning of the fiscal year in which the Executive’s
employment terminates until the date of such termination, and the denominator of
which is 365; plus

 

(b)          an amount equal to the greater of (i) [·] times the sum of (A) the
Executive’s annual rate of salary in effect on the date the Executive’s
employment terminates (or, if greater, the rate in effect immediately before the
Change in Control), plus (B) the annual bonus amount described in Section
2(a)(i) above, or (ii) the aggregate amount of the severance, salary
continuation or other payments the Executive would be entitled to receive by
reason of such termination of employment pursuant to the terms of any employment
or other agreement by or among the Executive, the Company and/or any Affiliates
of the Company and/or pursuant to the requirements of applicable law; plus

 

(c)          if the Executive is a covered participant in health insurance under
German law, an amount equal to the sum of (i) 50% of the total contributions to
such health insurance coverage for the Executive for the 12 months following the
termination of the Executive’s employment, or, if less, $7,000.00, plus (ii) an
income tax gross-up amount sufficient to enable the Executive to retain the full
amount described in (i) on an after tax basis.

 

Notwithstanding the foregoing, if the Executive is a covered participant in a
Company-sponsored group health plan maintained in the United States, then, in
lieu of the cash payment described in Section 2(c) above, the Executive will
have access to continuing and uninterrupted participation in such group health
plan for 12 months following the date of such termination at the same benefit
and contribution levels and on the same basis as if the Executive’s employment
had continued (which continuing participation will, to the extent permitted, be
deemed to be in addition to and not in lieu of continuation coverage that may be
available under the Consolidated Budget Reconciliation Act of 1986 or similar
state law), provided that, if such continuing group health plan participation is
not permitted by the terms of the plan and if the Executive (and/or the
Executive’s spouse or a covered dependent) shall be entitled to receive such
statutory continuation coverage, the Company shall pay the full cost of such
coverage for up to 12 months following the termination of the Executive’s
employment (or, if earlier, until the Executive becomes eligible to receive
corresponding coverage under a successor employer’s plan). If the Executive’s
employment ends before the expiration of the applicable notice period, then the
duration of the applicable notice period will be deemed as job tenure of the
Executive for the purposes of any employer pension arrangements.

 

3.          Accelerated Vesting of Equity Awards. If a Change in Control occurs,
then, immediately prior to the Change in Control, any previously unvested
outstanding stock options, stock appreciation rights, restricted stock units,
shares of restricted stock and other forms of equity-based incentive awards held
by the Executive will become fully vested.

 

- 4 -

 

 

4.          Release of Claims and Other Conditions; Timing of Payments. The
Executive’s right to receive and retain any severance payments or benefits
pursuant to Section 2(a) – 2(c) may be conditioned upon (a) the Executive’s
delivery to the Company of a signed release of claims (substantially in the form
attached hereto as Exhibit A) and the Executive’s not revoking such release
within 60 days after the date of the Severance Event, and (b) if such release is
not fully enforceable by a non-U.S. Affiliate, Executive’s delivery to the
Company within such 60-day period of a signed separation agreement between the
Executive and any such Affiliate (in such form as the Company may reasonably
require in order to comply with applicable law) pursuant to which the Executive
and the Affiliate waive any and all mutual claims in connection with the service
relationship and its termination. If the Company decides to impose the
release/separation agreement condition, it must furnish written notification of
its decision to the Executive within ten days after the date of the Severance
Event. Severance payments and benefits that are subject to a release/separation
agreement condition under this paragraph will be made on the day following the
date on which the release/separation agreement condition is satisfied; provided
that, if the 60-day period during which the release/separation agreement
condition may be satisfied straddles two calendar years, then, to the extent
necessary in order to avoid any additional U.S. tax under Section 409A of the
Code, payment will be made on the later of the date on which the
release/separation agreement condition is satisfied and January 2 of the
calendar year following the calendar year in which the Severance Event occurs.
If the Company does not provide the written release/separation agreement notice
to the Executive within ten days after the date of the Severance Event, then the
severance amounts and benefits payable to the Executive under Section 2(a)–2(c),
if any, shall be paid to the Executive within ten business days after the date
of the Severance Event. Notwithstanding the foregoing, (i) the group health
benefits, if any, described in Section 2(c) will begin when the Severance Event
occurs and, if the release/separation agreement condition applies and is not
satisfied, will thereupon terminate, subject to the right of the Company to
recoup premium payments made prior to such termination; and (ii) the Executive
will not be entitled to payments or benefits described in Sections 2(a) – (c)
and 3 if, at any time from the date hereof until the date of the Change in
Control, the Executive fails to use Executive’s best efforts to perform the
duties and responsibilities of the Executive’s employment with the Company
(including participating positively and constructively with respect to the
discussions, negotiation of and process leading up to a possible Change in
Control), all to the reasonable satisfaction of the Board.

 

5.          Golden Parachute Tax Limitation for U.S. Taxpayers. If, when
combined with the payments and benefits the Executive is entitled to receive
under any other agreement, plan, program or arrangement of the Company, the
Executive would be subject to excise tax under Section 4999 of the Code and the
Company would be denied a deduction under Section 280G of the Code, then the
severance amounts otherwise payable to the Executive under this Agreement will
be reduced by the minimum amount necessary to ensure that the Executive will not
be subject to such excise tax; provided, however, that no such reduction will be
made if, after the payment of income tax and such excise tax, the Executive
would be in a better economic position than would otherwise have been the case
if such reduction had been made.

 

6.          Effect of Other Agreements. Notwithstanding the provisions hereof
(including, without limitation, Section 16), if the Executive is entitled to
receive separation payments or benefits (including, without limitation, salary
payments to which the Executive may be entitled during an applicable notice
period) pursuant to another agreement with the Company or an

 

- 5 -

 

 

Affiliate or pursuant to applicable law, then the separation payments and
benefits otherwise payable to the Executive under Section 2(a) – 2(c) of this
Agreement shall be reduced by any corresponding payments and benefits that the
Executive receives or will receive pursuant to such other agreement or
applicable law, in order to avoid duplication. Notwithstanding the foregoing,
such reduction shall not apply if and to the extent that the Executive waives
the right to receive such salary or other payments pursuant to an agreement with
the Company and/or an Affiliate that is binding under the laws of the
jurisdiction(s) governing the Executive’s rights to such salary and other
payments.

 

7.          No Duty to Mitigate. Except as otherwise specifically provided
herein, the Executive’s entitlement to payments and benefits hereunder is not
subject to mitigation or a duty to mitigate by the Executive.

 

8.          Successors and Assigns. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to all or substantially all the business or assets of the Company and
its Affiliates taken as a whole, and as a condition to any such purchase,
merger, consolidation or other form of transaction, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company’s obligations under this Agreement. In any such event, the term
“Company,” as used herein shall include any such successor or assignee.

 

9.          Legal Fees to Enforce Rights after a Change in Control. If,
following a Change in Control, the Company fails to comply with any of its
obligations under this Agreement or the Company takes any action to declare this
Agreement void or unenforceable or institutes any arbitration, litigation or
other legal action designed to deny, diminish or to recover from the Executive
the payments and benefits intended to be provided, then the Executive shall be
entitled to select and retain counsel at the expense of the Company to represent
the Executive in connection with the good faith initiation or defense of any
arbitration, litigation or other legal action, whether by or against the Company
or any director, officer, stockholder or other person affiliated with the
Company or any successor thereto in any jurisdiction, in connection with the
enforcement by the Executive of the Executive’s rights hereunder.

 

10.         Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the Executive and the Company.
Nothing contained herein shall be deemed to give the Executive a right to be
retained in the employ or other service of the Company or to interfere with the
right of the Company to terminate the Executive’s employment at any time.

 

11.         Arbitration. Any claim or controversy arising out of or relating to
this Agreement or the breach hereof shall be resolved exclusively by
arbitration. Any such arbitration will be administered in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”), in or near the area of Plymouth, Michigan before an experienced
employment law arbitrator licensed to practice law in that jurisdiction who has
been selected in accordance with such Rules. Each party may be represented by
counsel. The arbitrator’s award will be enforceable, and a judgment may be
entered thereon, in a federal or state court of competent jurisdiction in the
state where the arbitration was held. The decision of the arbitrator will be
final and binding.

 

- 6 -

 

 

12.         Governing Law. This Agreement shall be governed by the laws of the
state of Michigan, excluding its conflict of law rules.

 

13.         Continuing Indemnification. If the Executive is made, or threatened
to be made, a party to any legal action or proceeding, whether civil or
criminal, including any governmental or regulatory proceedings or
investigations, and whether commencing before or after the termination of the
Executive’s employment with the Company and its Affiliates, by reason of the
fact that the Executive is or was an employee, officer or director of the
Company or any of its Affiliates, the Executive shall be indemnified by the
Company, and the Company shall pay the Executive's related expenses when and as
incurred, all to the fullest extent permitted by applicable law and the
Company's organizational documents and as may be covered by liability insurance,
to the same extent as is applicable to other officers of the Company. The
foregoing shall be in addition to any other indemnification rights which the
Executive may have at the time of the Change in Control.

 

14.         Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.

 

15.         Tax Withholding; Section 409A Compliance.

 

(a)          Withholding. The payment of any amount pursuant to this Agreement
shall be subject to all applicable tax withholding.

 

(b)          Section 409A. This Section 15(b) applies only if the Executive is a
U.S. taxpayer for U.S. income tax purposes. It is intended that any amounts
payable to the Executive under this Agreement will be exempt from the provisions
of Section 409A of the Internal Revenue Code of 1986 and the regulations issued
thereunder (“Section 409A”). Nevertheless, if and to the extent that a payment
under the Agreement is deemed to be subject to Section 409A (a “Covered
Payment”), then, for the purposes of the Agreement and Section 409A:

 

(i)          Each Covered Payment will be treated as a separate payment under
Section 409A.

 

(ii)         The term “termination of employment” or words of like import shall
be deemed to mean a “separation from service” within the meaning of Section
409A.

 

(iii)        If the Executive is treated as a “specified employee” within the
meaning of Section 409A at the time of the termination of the Executive’s
employment, then any Covered Payment that would otherwise be due within six
months after such termination of employment will be delayed until the first
business day of the seventh month following the date of termination or, if
earlier, the date of the Executive’s death, to the extent such delay is required
by Section 409A. On the delayed payment date, the Executive (or, if applicable,
the deceased Executive’s estate) will receive a catch-up payment equal to the
aggregate amount of the Covered Payments that were delayed pursuant to the
preceding sentence.

 

- 7 -

 

 

(iv)        Notwithstanding the foregoing, the Executive shall be solely
responsible for, and the Company shall have no liability for or with respect to
any taxes, acceleration of taxes, interest or penalties arising under Section
409A.

 

16.         Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes any prior and/or contemporaneous understandings, agreements or
representations, written or oral, relating to the subject matter hereof. This
Agreement may be amended only by a written instrument signed by both parties.

 

- 8 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ROFIN-SINAR TECHNOLOGIES INC.       By:               [·]

 

- 9 -

 

 

exhibit a

RELEASE AGREEMENt

 

This Release Agreement (“Agreement”) is made as of [●] by and between [●]
(“Executive”) and ROFIN-SINAR TECHNOLOGIES INC. (the “Company”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them by
the Change in Control Agreement made by and between the Company and the
Executive as of the 16th day of March, 2016 (the “Change in Control Agreement”).

 

1.          This will confirm that a Severance Event has occurred. In accordance
with the Change in Control Agreement, the Company has timely notified the
Executive that the Executive’s right to receive and retain certain severance
payments and benefits under Section 2 of the Change in Control Agreement is
conditioned upon the timely receipt by the Company of a release by the Executive
which is no longer subject to revocation. Accordingly, in consideration of the
severance payments and benefits under the Change in Control Agreement and other
good and valuable consideration, Executive for himself/herself and for the
executors and administrators of the Executive’s estate, and the Executive’s
heirs, successors and assigns, hereby releases and forever discharges the
Company and its officers, directors, employees and stockholders from any and all
claims, actions, causes of action, suits, sums of money, debts, dues, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, demands or damages of any nature whatsoever or by reason of any
matter, cause or thing regardless of whether known or unknown at present, which
against the Company or any of its officers, directors, employees or stockholders
Executive ever had, now has or may have arising out of or relating to the
Executive’s employment with the Company or the termination of such employment
occurring or existing at any time prior to and including the date of this
Release (collectively defined herein as “Claims”). This Release includes, but is
not limited to, all Claims the Executive might have under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981,
et. seq.; the Americans with Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the
Age Discrimination in Employment Act; the Older Workers Benefits Protection Act;
the federal Family and Medical Leave Act; Section 451 et. seq.; similar Michigan
or other laws, and any and all statutory and common law causes of action for
defamation; slander; slander per se; defamation per se; false light; tortious
interference with prospective business relationships; assault; sexual assault;
battery; sexual harassment; sexual discrimination; hostile work environment;
discrimination; retaliation; workers’ compensation retaliation; wrongful
termination; intentional infliction of emotional distress; breach of a duty or
obligation of any kind or description, including any implied covenant of good
faith and fair dealing; and for breach of contract or any tort whatsoever, as
well as any expenses or attorney’s fees associated with such Claims. The parties
acknowledge that this Release does not either affect the rights and
responsibilities of the Equal Employment Opportunity Commission to enforce the
Age Discrimination in Employment Act, or justify interfering with the protected
right of an employee to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission under the
Age Discrimination in Employment Act. In the event the Equal Employment
Opportunity Commission commences a proceeding against the Company in which
Executive is a named party, the Executive agrees to waive and forego any
monetary claims which may be alleged by the Equal Employment Opportunity
Commission to be owed to Executive. Notwithstanding the foregoing, nothing in
the provisions of this Release shall act as a release by the Executive of any
Claims against the Company with respect to (i) any amounts or benefits to which
the Executive may become entitled to receive under the Change in

 

 

 

 

Control Agreement, (ii) any right the Executive may have to indemnification
under the terms of the Change in Control Agreement or under the terms of any
other applicable indemnification agreement, the organizational documents of the
Company, the terms of any insurance policy, the terms of any Company
indemnification policy, the terms of applicable law or otherwise, (iii) the
Executive’s rights under and in accordance with the terms of any employee
benefit plan in which Executive participates, and (iii) any Claims arising with
respect to acts, events or occurrences taking place after the date of this
Release.

 

2.          Executive has been advised to consult with an attorney prior to
executing this Agreement. By executing this Agreement, Executive acknowledges
that (a) Executive has been provided with an opportunity to consult with an
attorney or other advisor of his/her choice regarding the terms of this
Agreement, (b) this is a final offer and Executive has been given [21 or 45, as
applicable] days in which to consider whether Executive wishes to enter into
this Agreement, (c) Executive has elected to enter into this Agreement knowingly
and voluntarily and (d) if Executive does so within fewer than [21]/[45] days
from receipt of the final document the Executive has knowingly and voluntarily
waived the remaining time. This Agreement shall be fully effective and binding
upon all parties hereto immediately upon execution of this Agreement except as
to rights or claims arising under the ADEA, in which case Executive has 7 days
following execution of this Agreement to change his/her mind.

 

      Executive       NAME OF COMPANY       By:     Title:  

 

- 2 -

